Title: General Orders, 10 September 1777
From: Washington, George
To: 



Head Quarters, Burmingham [Pa.] septr 10th 1777.



It being with much concern that the General hears the frequent complaints of the farmers, on account of the destruction of their fences &c. by which means their fields of grain and grass are exposed to devastation and ruin—He wishes, that officers of every rank, for the sake of Justice and reputation of the American Arms, would exert themselves, to correct this species of abuse: And this he is persuaded they will do, when it is considered, that no stronger proof can be given, of inattention or want of authority, than to suffer such practices to prevail in a country, abounding with wood, and by men with hatchets in their hands—Besides this, the injustice which individuals, or the public must sustain, by such practices, when there is no kind of necessity for them, ought to strike every body in the most forcible manner.
No baggage is to be kept upon this ground that can possibly be dispensed with; and what cannot is to be loaded an hour before day, and

in readiness to remove—The Quarter Master General will have orders where to send it.
The Commissary General to have, at least three day’s provisions, always on hand, three or four miles, in the rear of the army; and draw in what biscuit he can, and salt meat, for occasional serving—The Qr Mr General must furnish waggons for these purposes.
The men are to be provided with cooked provisions, for to morrow at least; for two days would be still better, if they can get such kinds as will keep.
The light horse, except those on duty, may lay quartered a little in the rear of Head Quarters.
A total stop is to be put, to all loose, disorderly firing in camp, as, otherwise it will be impossible to distinguish guns fired for an alarm.
Two hundred and fifty men of Genl Greene’s, and two hundred of each other division, and one hundred of Genl Nash’s brigade, of Continental troops; and four hundred of Genl Armstrong’s division of militia, are to be drawn out daily, as picquets, and to assemble, those of Genl Greene’s, Genl Wayne’s, Lord Stirling’s and General Stephen’s divisions, and Genl Nash’s brigade, on the most convenient ground near the Artillery park. Genl Sullivan’s at the Centre of his division—From these picquets, all the necessary outguards are to be furnished; and the residue to remain at their respective places of assembling, ready to reinforce the out-guards, or other duty, until relieved by new picquets—At every new incampment, these out-guards are to be posted by the Major General of the day, and Quarter Mr General, aided by the other officers of the day—As soon as the guards are posted, a report is to be made to the Commander in Chief where they are—these picquets are to be under the command of the Major General of the day, & under him, by the Brigadier General of the day—Each division will furnish a field officer, and a proportion of other officers, to take charge of it’s own picquet—but Genl Armstrong’s division will furnish two such field officers—These picquets are to parade at five o’clock daily.
